DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This action correcting a typographical error in the prior office action, wherein in section 23 page 14, in the header of the rejection, the reference to Better et al. (US Pat. 2819635) was inadvertently cited instead of Umber (US Pat. 5893851), when the body of the rejection is directed to the reference of Umber. Accordingly, a replacement office action, based on Applicant’s request, is hereby issued correcting the header of the rejection on page 14 section 23 to be consistent with the body of the rejection.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 13 and 16, drawn to an apparatus for gripping a cylindrical shaft, classified in A61B17/162.
II. Claims 14 – 15, drawn to a method for removing a cylindrical shaft from a material using an apparatus, classified in A61B17/92.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP the product as claimed can be used in a materially different process of using that product, such as demonstration, decoration, drawing and/or impaction.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes / subclasses, groups / subgroups, electronic resources, and/or employing different search queries) and/or the prior art applicable to one invention may not likely be applicable to the other invention. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either 
Claim(s) 1 is/are generic to the following disclosed patentably distinct species: 
Species (1) directed to Figs. 1 – 7.
Species (2) directed to Figs. 8 – 10.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The inventions require a different field of search (e.g., searching different classes / subclasses, groups / subgroups, electronic resources, and/or employing different search queries) and/or the prior art applicable to one species may not likely be applicable to another species. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
During a telephone conversation with Thomas Powers on 12/10/2021 a provisional election was made without traverse to prosecute the invention of Group (I) and Species (I), claims 1 – 13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14 – 16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "2" and "7" have both been used to designate housing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the semi-cylindrical shaft and the semi-cylindrical bore, in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Specification
[¶37 of the publication] is understood to refer to the proximal end of the housing as having a means to rotate the housing, which is best understood as referring to means “7”; and [¶38 of the publication] is understood to refer to the proximal end of the housing as having a washer 8 held in place by clip 9.
The specification is understood as referring to opposite ends of the housing as “proximal end”. Applicant is requested to review the specification, and to consider amending the specification to refer to the end having the washer 8, as “distal end”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3 and 10 – 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PETIT (US Pub. 2011/0233949 A1).
Claim 1, PETIT discloses an apparatus for gripping a cylindrical shaft [abstract, Figs. 1 – 8], comprising: 

at least two cylindrical gripping members [at least two rollers 7] configured to grip the cylindrical shaft [Fig.4], where each cylindrical gripping member contacts a corresponding asymmetric cam surface at a first rest position [Fig.5, ¶51, before pressing the gripping members 7 against cam surfaces 31], 
a rotatable frame [cage 5] which holds each pair of cylindrical gripping members at a fixed angular orientation relative to each other [Figs. 5 – 6, ¶47], wherein: 
the rotatable frame is configured to rotate upon insertion of the cylindrical shaft into a space defined by the gripping members so that each gripping member moves away from the axis of the housing along a first portion of the corresponding asymmetric cam surface [wherein the cage 5 is capable of rotating relative to the housing to place the rollers 7 adjacent to the trough to increase the opening defined between the gripping members 7]; and 
after insertion of the cylindrical shaft, the housing is configured to rotate so as to cause each gripping member to move toward the axis of the housing along a second portion of the corresponding asymmetric cam surface [¶51, wherein the cage 5 is capable 

    PNG
    media_image1.png
    580
    580
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    523
    722
    media_image2.png
    Greyscale

Claims 2 – 3 and 10 – 11, PETIT discloses the limitations of claim 1, as above, and further, PETIT discloses (claim 2) wherein a torsion spring [8] within the rotatable frame engages the housing so as to bias the rotatable frame into a first position where each cylindrical gripping member contacts the corresponding asymmetric cam surface at the first rest position; and rotation of the rotatable frame relative to the housing disengages the torsion spring from the housing [Fig.8, shows the spring 8 is within frame 5, and is capable of engaging and disengaging from the housing, Figs.5 – 6 and ¶47 - ¶52]; (claim 3) wherein each cylindrical gripping member is independently selected from the group consisting of a right cylindrical gripping member having planar ends, and a cylindrical gripping member having non-planar ends [Fig.4 to PETIT above]; (claim 10) wherein: the inner surface of the housing has multiple asymmetric cam surfaces [Fig.5 to PETIT above, i.e. trough and peak], each pair of adjacent asymmetric cam surfaces being connected by a substantially planar surface [Fig.5 to PETIT above, with the (claim 11) wherein the means to rotate the housing comprises a handle [wherein at least a portion by 23 and/or the wrench configured to engage 23, define a gripping portion “handle”]. 
Claim(s) 1 and 4 – 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Badiali (US Pat. 5406866).
Claim 1, Badiali discloses an apparatus for gripping a cylindrical shaft [abstract, Figs. 1 – 4], comprising: 
a housing [at least a portion by 20] having an axis [defined by an imaginary axis extending in a top-bottom direction, Fig.1] and an inner surface with multiple asymmetric cam surfaces [defined by at least an inner surface portion 32 defining hole, Fig.3, which includes cam surfaces 46 and 48 defining asymmetric cam surfaces, best shown in Fig.2], a proximal end comprising a means to rotate the housing [defined by at least a portion of ribs 30 and/or 16], and a distal end having an opening configured to receive the cylindrical shaft [opening defined by inner surface 32], 
at least two cylindrical gripping members [at least two rollers 84 and/or 82] configured to grip the cylindrical shaft [Fig.1], where each cylindrical gripping member contacts a corresponding asymmetric cam surface at a first rest position [Fig.2, col.5/II.11-22], 
a rotatable frame [cage 64] which holds each pair of cylindrical gripping members at a fixed angular orientation relative to each other [Fig. 3], wherein: 

after insertion of the cylindrical shaft, the housing is configured to rotate so as to cause each gripping member to move toward the axis of the housing along a second portion of the corresponding asymmetric cam surface [wherein the cage 64 is capable of rotating relative to the housing to place the adjacent to the peak 46 to decrease the opening defined between the gripping members, col.5/I.53 – col.6/I.3].  
Claims 4 – 5, Badiali discloses the limitations of claim 1, as above, and further, Badiali discloses (claim 4) wherein each cylindrical gripping member comprises a first gripping member and a second gripping member [82 and 84], the second gripping member being coaxial with the first - 16 -Attorney Docket Number: SYT 3052gripping member [Fig.3 shows gripping members 82 and 84 being coaxial]; (claim 5) wherein each first gripping member and each second gripping member is independently selected from the group consisting of a right cylindrical gripping member having planar ends [Fig.3]. 
Claim(s) 1 and 4 – 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saunders (US Pat. 2613942).
Claim 1, Saunders discloses an apparatus for gripping a cylindrical shaft [Col.1/II.1 – 4, Figs. 1 – 6], comprising: 
a housing [at least a portion by 10] having an axis [defined by an imaginary axis extending in a top-bottom direction, Fig.2] and an inner surface with multiple asymmetric cam 
at least two cylindrical gripping members [at least two rollers 14 and/or 36] configured to grip the cylindrical shaft [Figs.2 – 3], where each cylindrical gripping member contacts a corresponding asymmetric cam surface at a first rest position [Col.3/II.5 - 24, before pressing the gripping members 14 inwardly], 
a rotatable frame [cage 16] which holds each pair of cylindrical gripping members at a fixed angular orientation relative to each other [Figs. 2 – 3], wherein: 
the rotatable frame is configured to rotate upon insertion of the cylindrical shaft into a space defined by the gripping members so that each gripping member moves away from the axis of the housing along a first portion of the corresponding asymmetric cam surface [wherein the cage 16 is capable of rotating relative to the housing to place the rollers 14 adjacent to the trough to increase the opening defined between the gripping members 14]; and 
after insertion of the cylindrical shaft, the housing is configured to rotate so as to cause each gripping member to move toward the axis of the housing along a second portion of the corresponding asymmetric cam surface [Col.3/II.5 - 24, wherein the cage 16 is capable of rotating relative to the housing to place the adjacent to the peaks to decrease the opening defined between the gripping members 14].  
Claims 4 – 5, Saunders discloses the limitations of claim 1, as above, and further, Saunders discloses (claim 4) wherein each cylindrical gripping member comprises a first gripping member and a second gripping member [14 and 36], the second gripping member being coaxial with the first - 16 -Attorney Docket Number: SYT 3052gripping member [Fig.2 shows gripping members 14 and 36 being coaxial, with the understanding that they are both radially displaceable]; (claim 5) wherein each first gripping member and each second gripping member is independently selected from the group consisting of a right cylindrical gripping member having planar ends, and a cylindrical gripping member having non-planar ends [Fig.2].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 – 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saunders (US Pat. 2613942) in view of Umber et al. (US Pat. 5893851).
Claims 6 – 8, Saunders discloses the limitations of claim 1, as above, and further, Saunders discloses (claim 6) wherein each second gripping member is a cylindrical gripping member [Fig.2, wherein member 14 defines a cylinder]; (claims 7 – 8) wherein each second gripping member is a cylindrical gripping member having non-planar frustoconical ends [Fig.2, wherein ends of member 14 defines frustoconical shape].
Saunders does not explicitly disclose wherein each first gripping member, which is intended to prevent axial movement of cage 16 relative to housing 10, is a spherical gripping member.
Umber teaches an analogous apparatus [abstract, Fig.8] comprising a gripping member [122] for preventing axial displacement of a shaft [of 132] relative to a housing [120], the gripping member is a spherical gripping member [col.4/II.4-8].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Saunders and Umber, and substitute the spherical gripping members (122) of Umber for the gripping member (36) of Saunders. One would have been motivated to do so in order to provide the apparatus of Saunders with alternative means for preventing relative axial displacement between the cage and the housing, to thereby prevent undesired separation.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over PETIT (US Pub. 2011/0233949 A1).
Claim 9, PETIT discloses the limitations of claim 1, as above, and further discloses wherein the gripping member being made of a material [inherently]. 
PETIT does not explicitly disclose wherein the gripping member being made of a material harder than the cylindrical shaft “which is not a positive recitation in the claimed apparatus”, and where the material is stainless steel.   
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the gripping members of PETIT from stainless steel, being a material known in the art to resist corrosion and easy to clean and provide hard wearing surface {evidenced by Plaw US Pat. 3908487}, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 12 – 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over PETIT (US Pub. 2011/0233949 A1) in view of Winslow et al.  (US Pat. 6033405).
Claim 12, PETIT discloses the limitations of claim 1, as above, and further, PETIT discloses wherein the means to rotate the housing comprises a semi-cylindrical shaft [wherein the cylindrical shaft defines two semi-cylindrical shafts] configured to engage a handle [wrench] with a semi-cylindrical bore [wherein the cylindrical bore corresponding to the cylindrical shaft defines two semi-cylindrical bores], the semi-cylindrical shaft having a - 17 -Attorney Docket Number: SYT 3052planar surface [being hexagonal]. 
PETIT does not explicitly disclose wherein the hexagonal shaft having a round surface with a groove therein, the groove being configured to engage a ball bearing mounted in the hexagonal bore.
Winslow teaches an analogous apparatus [abstract, Figs. 1 – 2] comprising a hexagonal shaft [148] configured to engage a handle [120] with a hexagonal bore [by 146], wherein the hexagonal shaft having a round surface with a groove therein [154], the groove being configured to engage a ball bearing [152] mounted in the hexagonal bore [Col.5/II1-21].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of PETIT and Winslow, and construct the shaft portion by (23) of PETIT to have a round surface with a groove in view of Winslow, and substitute the handle of Winslow for the wrench of PETIT, or construct the wrench of PETIT having a ball bearing in the bore in view of Winslow. One would have been motivated to do so in order to provide the apparatus of PETIT with a retaining mechanism that prevent undesired axial separation between the handle and the shaft when in use.
Claim 13, PETIT discloses the limitations of claim 1, as above, and further, PETIT discloses wherein the means to rotate the housing comprises a hexagonal shaft configured to engage a handle with a hexagonal bore [Fig.6, wherein at least a portion by 23 defines a hexagonal shaft configured to engage with corresponding hexagonal bore of a wrench].
PETIT does not explicitly disclose wherein the hexagonal shaft having a groove therein, the groove being configured to engage a ball bearing mounted in the hexagonal bore.
Winslow teaches an analogous apparatus [abstract, Figs. 1 – 2] comprising a hexagonal shaft [148] configured to engage a handle [120] with a hexagonal bore [by 146], wherein the hexagonal shaft having a groove therein [154], the groove being configured to engage a ball bearing [152] mounted in the hexagonal bore [Col.5/II1-21].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of PETIT and Winslow, and construct the shaft portion by (23) of PETIT to have a groove in view of Winslow, and substitute the handle of Winslow for the wrench of PETIT, or construct the wrench of PETIT having a ball bearing in the bore in view of Winslow. One would have been motivated to do so in order to provide the apparatus of PETIT with a retaining mechanism that prevent undesired axial separation between the handle and the shaft when in use.
Claims 6 – 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badiali (US Pat. 5406866).
Badiali discloses the limitations of claim 1, as above, and further, Badiali discloses (claim 6) 
Badiali does not explicitly disclose wherein each first gripping member is a spherical gripping member, and each second gripping member is a cylindrical gripping member having non-planar frustoconical ends. 
This would simply be a matter of design choice to one skilled in the art before the effective filing date of the current application to construct each of the first gripping members having spherical shape, and construct each of the second cylindrical gripping members having non-planar frustoconical ends, being shapes for rollers known in the art to allow relative rotation / spinning between the carrying cage and a retained shaft, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing the apparatus with a cage having rollers to rotatably connect the housing to a shaft. In re Dailey and Eilers, 149 USPQ 47 (1966).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SAMUEL S HANNA/Primary Examiner, Art Unit 3775